         Case 5:19-cv-00720-LCB-GMB Document 24 Filed 02/17/21 Page 1 of 2                           FILED
                                                                                            2021 Feb-17 AM 10:33
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

    GEORGE EUGENE IRVIN,                        )
                                                )
          Plaintiff,                            )
                                                )
    V.                                          )    Case No.: 5:19-cv-0720-LCB-GMB
                                                )
    DR. ROBINSON, et al.,                       )
                                                )
          Defendants.                           )

                                           ORDER
         On January 25, 2021, U.S. Magistrate Judge Gray M. Borden issued a Report

and Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending (1)

that the motions for summary judgment filed by Jerry E. Robbins, MD1 (Doc. 20)

and Prem Gulati, MD; Taylor McElroy, RN; and Tamara Jones, RN (Doc. 21) be

granted;2 (2) that all federal claims in this action be dismissed with prejudice; and

(3) that the Court, in accordance with 28 U.S.C. § 1367(c)(3), decline to exercise

supplemental jurisdiction over plaintiff George Eugene Irvin’s state-law claim for

medical malpractice. (Doc. 23). No party has objected to the Report and

Recommendation.



1
  In the Amended Complaint (and thus the caption), Jerry E. Robbins, MD is incorrectly identified
as “Dr. Robinson.” (Doc. 11).
2
  Documents 20 and 21 were filed by order of the Magistrate Judge as Special Reports. (Doc. 15).
By further order of the Magistrate Judge, these special reports were deemed—and are thus now
construed as—motions for summary judgment. (Doc. 22).
     Case 5:19-cv-00720-LCB-GMB Document 24 Filed 02/17/21 Page 2 of 2




      If a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). Unchallenged portions of a Magistrate Judge’s report are reviewed for

clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation

(Doc. 23) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. The defendants’ motions for summary judgment (Docs. 20 and 21) are

therefore GRANTED; all federal claims are DISMISSED WITH PREJUDICE;

and Irvin’s state-law medical malpractice claim is DISMISSED WITHOUT

PREJUDICE.

      The Clerk of Court is DIRECTED to close the case.

      DONE and ORDERED this February 17, 2021.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         2
